Citation Nr: 0818165	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for vision loss, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a kidney disorder, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for diabetes mellitus, 
to include as secondary to exposure to Agent Orange, and 
service connection for hypertension, vision loss, peripheral 
neuropathy, and a kidney disorder, all as secondary to 
diabetes mellitus.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2007).  Diabetes mellitus (Type 2) is a 
disease deemed to be associated with herbicide exposure under 
VA law.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309 (2007).  The medical evidence of record shows that the 
veteran has a current diagnosis of diabetes mellitus type 2.  
Accordingly, if the veteran is found to have served in the 
Republic of Vietnam during the Vietnam era, service 
connection for diabetes mellitus would be warranted on a 
presumptive basis.

In this case, the veteran's service personnel records do not 
show that he ever served in the Republic of Vietnam.  
However, the veteran claims that he spent 5 days in Saigon 
when his transport ship, the U.S.S. GENERAL W. A. MANN (AP-
112), stopped there while assisting the 3rd Marine Division.  
The veteran's reports as to the dates of this stop are 
inconsistent, ranging from 1962 to 1963, but his service 
personnel records confirm that he embarked from San Diego, 
California on board AP-112 on March 10, 1963 and arrived in 
Naha, Okinawa on March 28, 1963.  This is within the time 
period specified for presumptive exposure to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the 
dates and circumstances of this voyage are consistent with 
the general details provided by the veteran.  However, the 
service personnel records do not state whether AP-112 stopped 
at any other ports during this trip.  The veteran has 
submitted the Dictionary of American Fighting Ships entry on 
AP-112 for consideration, but this document only states that 
during the time period in question the ship "returned to the 
Pacific and continued her important transportation runs from 
the West Coast to the Far East."  Accordingly, the claim of 
entitlement to service connection for diabetes mellitus must 
be remanded to determine whether AP-112 entered the waters of 
the Republic of Vietnam while the veteran was on board.

The claims of entitlement to service connection for 
hypertension, vision loss, peripheral neuropathy, and a 
kidney disorder have all been claimed as secondary to 
diabetes mellitus.  Accordingly, these claims are 
inextricably intertwined with the diabetes mellitus claim and 
must be remanded, pending the determination of that issue.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802, and ask them to provide any 
information regarding whether the 
U.S.S. GENERAL W. A. MANN (AP-112) 
entered the waters of the Republic of 
Vietnam between March 10, 1963 and 
March 28, 1963.  A history or command 
chronology for the ship must be 
obtained for the time frame indicated 
above, as well as any other information 
which would show the ship's precise 
locations during the dates in question, 
to include ship/deck logs.  If such 
information cannot be obtained from 
JSRRC, the RO must contact the National 
Archives and Records Administration and 
the Naval Historical Center and request 
the same information.  Any information 
obtained must be associated with the 
claims file.

2.	After completing the above action, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




